                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TONIA VERRET, et al.,

              Plaintiffs,

v.                                                    CV No. 17-913 CG/GJF

CITY OF HOBBS, et al.,

              Defendants.

                       ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER is before the Court on the parties’ Motion to Dismiss Plaintiffs’

Complaint With Prejudice, (Doc. 80), filed December 12, 2018. Having considered the

Motion, noting it is unopposed, and being otherwise advised in the premises, the Court

finds that the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs’

Complaint is dismissed with prejudice and each party shall pay their own costs and

attorney’s fees.

       IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
